DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive.  
Applicant has amended claim 1 to recite “wherein said heating is achieved by ramping the temperature of the mixture at a rate of about 1 to 20 °C per minute”.  Applicant argues that Juchner does not teach the claimed limitation because “temperature rise rate taught in Juchner pertains to an annealing step that occurs after a porous boron nitride substance has already been formed. In the first of two steps taught by Juchner, boric acid is mixed with a nitriding agent, and the mixture is then dehydrated at a temperature of 100-600 °C to form the porous boron substance (see final paragraph on page 3 of Juchner). The porous material is then ground before the second step, an annealing step, takes place at a temperature of 1100-1300 °C, starting from a temperature of 550-650 °C.”  Applicant’s argument is not persuasive because page 11 of Applicant’s specification teaches “Said heating may be to below about 2000 °C” which encompasses the annealing step taught by Juchner.  The Office maintains the current rejection because Juchner teaches a temperature rise is 7-10 °C per minute which is encompassed by a rate of 1 to 20 °C per minute and Juchner teaches temperatures below about 2000 °C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, 11, 14, 15, 18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juchner et al. (PL161930 patent translation provided by Google 03/19/2022).
Regarding claims 1, 2, and 14, Juchner et al. teaches porous boron nitride material (page 4, Examples 1-3). Juchner et al. teaches a method comprising boric acid with a nitriding agent which is melamine or urea or a mixture of these compounds which meets the limitation of providing a mixture comprising a first nitrogen-containing compound, a second nitrogen-containing compound and a boron-containing compound (page 3, paragraph 6). Juchner et al. teaches heating to a temperature of 100-600 °C and the heating to a temperature of 1100-1300 °C which meets the limitation of heating the mixture to cause thermal degradation of the mixture and form a porous boron nitride material (page 3, paragraph 6). Juchner et al. teaches a temperature rise rate is 7- 10 °C per minute which is encompassed by ramping the temperature of the mixture at a rate of about 1 to 20 °C per minute (page 4, paragraph 1).
Regarding claims 3-5 and 11, Juchner et al. teaches urea and melamine (page 3, paragraph 6).

Regarding claims 7 and 8, Juchner et al. teaches boric acid (page 3, paragraph 6).
Regarding claim 9, Juchner et al. does not specify the compounds forming gaseous products as a result of heating and wherein the gaseous products are selected from carbon monoxide, carbon dioxide, nitrous oxide water, nitrogen, ammonia and isocyanic acid. It is the position of the Office that because Juchner et al. teaches boric acid, melamine, urea and temperature of at least about 600 °C as claimed by applicant then the method taught by Juchner et al. would produce the claimed gaseous products (page 3, paragraph 6).
Regarding claim 11, Juchner et al. does not teach wherein the first nitrogen-containing compound has a thermal degradation temperature which is lower than the thermal degradation temperature of the second nitrogen-containing compound but Juchner et al. teaches urea and melamine as claimed by applicant and would obviously possess the claimed property (page 3, paragraph 6).
Regarding claim 15, Juchner et al. teaches a temperature rise rate is 7- 10 °C per minute which is encompassed by ramping the temperature of the mixture at a rate of about 1 to 10 °C per minute (page 4, paragraph 1). Juchner et al. teaches holding temperature for 1-3 hours and therefore overlaps with said heating is maintained for at least about 90 minutes (page 3, paragraph 6).
Regarding claim 18, Juchner et al. teaches the molar ratio of nitrogen to nitrogen is 1.0 to 1.4 which is encompassed by wherein the molar ratio of said first nitrogen-containing compound to said nitrogen-containing compound in the mixture is about 1:25 to about 25:1 (page 3, paragraph 6).
Juchner et al. teaches the molar ratio of boron to nitrogen is within the range of 1 : 0.9 to 1:4 and therefore overlaps with and wherein the molar ratio of said first nitrogen-containing compound to said boron containing compound in the mixture is at least about 1:1 (page 2, patent claim 1).

Regarding claim 20 Juchner et al. teaches inert atmosphere (page 2, patent claim 1).
Regarding claim 21, Juchner et al. does not expressly teach a polymeric template and as such implies there is no polymeric template in the mixture (page 2, patent claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday – Thursday Noon- 4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        11/05/2022